Citation Nr: 1126463	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-21 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran testified at an April 2011 Travel Board hearing held at the Chicago RO.

The issues of entitlement to service connection for osteopenia, to include as secondary to medications used to treat epilepsy, psychomotor, competent, including dilantin, primidone, and mysolene; service connection for a kidney disorder status-post right nephrectomy, to include as secondary to medications used to treat epilepsy, psychomotor, competent, including dilantin, primidone, and mysolene; service connection for Peyronie's disease, to include as secondary to medications used to treat epilepsy, psychomotor, competent, including dilantin, primidone, and mysolene; service connection for ptosis, to include as secondary to epilepsy, psychomotor, competent; service connection for bilateral hearing loss; and entitlement to a compensable disability rating for periodontal disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include epilepsy, psychomotor, competent, rated as 80 percent disabling; erectile dysfunction associated with epilepsy, psychomotor, competent, assigned a non-compensable disability rating; and periodontal disease resulting from dilantin hyperplasia, also assigned a non-compensable disability rating.

2.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a combined disability rating of 80 percent.

3.  The evidence of record does not show that the Veteran's service-connected disorders, in and of themselves, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the information and evidence needed to substantiate and complete a claim for TDIU in a September 2006 notification letter.  This letter further notified the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following a reasonable period of time in which the Veteran was afforded the opportunity to respond, this matter was adjudicated for the first time in an August 2007 rating decision.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's identified and relevant private and VA treatment records have been obtained.  Additionally, the Veteran was afforded a VA examination in July 2007 of his epilepsy condition to determine its current severity and its impact upon the Veteran's ability to secure and follow a substantially gainful occupation.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Entitlement to TDIU

A.  General TDIU Principles

Under VA laws and regulations, TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).
TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability:  1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  

B.  Veteran's Contentions

In his June 2006 application and in numerous subsequent submissions, the Veteran asserts that he is entitled to TDIU due to his service-connected psychomotor epilepsy disorder and side effects from various medications taken to treat that disorder.

In his application, he reported that he had not worked full time since May 2006.  At a June 2008 hearing before a Decision Review Officer, the Veteran asserted that the effects of dilantin, which was prescribed for treatment of his service-connected epilepsy, have caused various disorders such as kidney failure and osteoporosis, which now render him unemployable.  The Veteran also raised concerns that prospective employers would not wish to hire him due to his age and epilepsy.

At his April 2011 Travel Board hearing, the Veteran testified that he had not been employed since 2005, at which time the company he was working for became bankrupt and closed its business.  The Veteran further testified that he had previously been terminated in 1970, after his employer discovered that he was epileptic following drug screenings which revealed the Veteran's epilepsy medications.  According to the Veteran, he subsequently maintained employment with smaller companies, where he felt that he was better able to "prevent anyone from...knowing that [he] was an epileptic."  Overall, the Veteran asserted that his service-connected epilepsy and effects from dilantin cause problems primarily with his memory and confidence and thus prevented him from pursuing his aspiration of becoming an attorney.

C.  Analysis

In this case, service connection is in effect for the Veteran for epilepsy, psychomotor, competent, rated as 80 percent disabling; erectile dysfunction associated with epilepsy, psychomotor, competent, assigned a non-compensable disability rating; and periodontal disease resulting from dilantin hyperplasia, also assigned a non-compensable disability rating.  Hence, the Veteran has a combined disability rating of 80 percent and is eligible for TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.25, Table I.

Nonetheless, after a careful and thorough review of the evidence in this case, the Board finds that the Veteran is not entitled to TDIU at this time.  In this regard, the Board recognizes that the evidence shows that the Veteran currently experiences various physical and cognitive limitations that would appear to impair his ability to secure or follow a substantially gainful occupation.  Nonetheless, the evidence does not show that such limitations are due exclusively to his service-connected disabilities.

By way of educational and occupational history, the Veteran reported on his June 2006 application that he had obtained an undergraduate degree in marketing and has also received six credit hours toward an MBA degree.  A resume and various letters from prospective employers indicate that the Veteran has a strong background in the marketing and sales industry and has held various sales executive and management positions over the course of his career.

As the Veteran reported in his June 2006 application, he was most recently employed in May 2006.  According to an employment history provided in the application, the Veteran has been employed at that position since December 1990, and hence, had held that position for over 15 years.  Although he indicated in Box 14 of his application that he became too disabled to work at that time, the Veteran separately denied, in Box 17 that he had left his employment because of his disability.  The Veteran's clarified the circumstances of the end of his employment at his April 2011 Travel Board hearing, where he testified that his employer had become bankrupt and closed its business.

Post-service treatment records in the claims file, which pertain to medical treatment received by the Veteran from 1969 to 2010, reflect that the Veteran has received diagnoses and treatment for his service-connected disabilities as well as multiple non-service connected disorders.  In general, the post-service treatment notes do not appear to address the impact of any of these disorders upon the Veteran's employment.  Rather, such opinions are expressed in a July 2007 VA examination report and in various letters provided by the Veteran's treating physicians in 2008 and 2009.

At his July 2007 VA examination report, the Veteran reported that he had been taking dilantin since 1967, primidone for the past ten years, and had also taken phenobarbitol from 1967 to 1999.  Regarding his seizures, he reported two forms of seizure activity:  a 30 second type that occurs twice per week and results in an absence attack where he remains conscious but is non-responsive to his surroundings, and a 45 second type that occurs once every three weeks and results in the slurring of words and drooping of the right side of his face.  According to the Veteran, his grand mal seizures were controlled by his medication and he stated that he had not experienced one in approximately eight years.  The Veteran stated that he was unemployed.  An examination of the Veteran's head and neck revealed that his cranial nerves were intact.  The examiner noted that the Veteran's cognition appeared to be very sharp and excellent.  His remote memory was also excellent.  The examiner further observed that the Veteran demonstrated very good memory with regard to recall of recent facts concerning his medical history.  Based upon these findings, the Veteran's reported medical and occupational history, and a review of the claims file, the examiner concluded that, insofar as the Veteran's psychomotor epilepsy, he was fully employable and capable of performing desk work.

In June 2008, a series of opinion letters were received from the Veteran's VA and private treating physicians.  A letter from the Veteran's clinical psychologist, Michael Flynn, Ph.D., attests that the Veteran has unsuccessfully attempted to obtain employment for several years, and further, is unable to hold down a job.  In support of this conclusion, Dr. Flynn further observed that in a phenomenon known as "kindling," every seizure which the Veteran experiences makes subsequent seizures more likely.  Presumably, Dr. Flynn is asserting that this phenomenon impacts the Veteran to the extent that he is unable to secure or maintain a meaningful employment.

In a separate opinion letter, the Veteran's private physician, Dr. Irsk Anderson, outlines the diagnoses and treatment of various non-service-connected disorders.  He does not, however, discuss either the Veteran's epilepsy or employability.  Accordingly, Dr. Anderson's June 2008 letter is not probative as to the issue of the Veteran's entitlement to TDIU.

A letter from the Veteran's VA neurologist, Dr. Christina Orfei, states that she has treated the Veteran for several years.  She reports that during that time, the Veteran's physical and neurological condition has progressively deteriorated and that his seizure activity is now manifested by episodic spells of speech arrest, drooling, and right-sided tremors.   She also identifies various non-service-connected disorders, including osteoporosis, Peyronie's disease, chronic and mild ataxia, somnolence, and cervical degenerative arthritis.  Although Dr. Orfei ultimately concludes that the Veteran is unable to sustain employment, she does not indicate that the Veteran's employability is hindered solely by his service-connected disabilities.  Rather, she concedes that the Veteran "is totally disabled by the combination of his medical conditions" (emphasis added).

In a July 2009 addendum letter, Dr. Flynn adds to his prior June 2008 letter by conceding that he will leave the status of his epilepsy to be discussed by his neurologists.  He reiterates, nonetheless, that the Veteran is unable to maintain employment because he is required to take drug tests, and thus, his seizure disorder would become apparent to his employers.  Dr. Flynn also identifies that various non-service related circumstances and stressors in the Veteran's life has "created a depression" brought about by the Veteran's concerns about his ability to survive financially.  Ultimately, Dr. Flynn opines that the Veteran is unable to secure or handle a job.  Once again, however, he does not appear to opine that the Veteran's inability to seek or maintain employment is due exclusively to his service-connected disabilities.  In this regard, he simply states that the Veteran's inability to seek or maintain employment is related to his "medical problems" which include not only his seizure disorder, but also non-service-connected sleep problems, depression, and anxiety.

The Board notes with interest that VA treatment records from 2009 through 2010 document that the Veteran fell from the roof of his home while attempting to clean his gutters.  By the Veteran's report, he fell approximately 12 feet to the ground and sustained shattering-type fractures to his left hand, six broken ribs, and apparently struck his head, requiring 30 stitches on the frontal region of his head.  A CT scan performed in January 2010 revealed various brain injuries, including an acute subdural hemorrhage along the inner table of the left temporoparietal bones, within the left middle cranial fossa, and along the tentorium.  Densities in the parenchyma of the left temporal also suggested contusion and hemorrhaging.  Increased attenuation of the right temporoparietal lobe were interpreted as representing possible patechial hemorrhaging or additional subdural hemorrhaging.

Behavioral observations made at an April 2010 neuropsychological evaluation included slow speech with difficulty with language production for specific words and subtle tremor in both hands.  Various cognitive and language tests were administered and confirmed the presence of a cognitive disorder due to repeated head trauma.  Nonetheless, the physician points out that the Veteran was successful in his occupation and worked many years despite his initial in-service head trauma.  The physician opined that the Veteran's head injury, sustained after his fall in 2009, "led to even greater vulnerability..."  

At a June 2010 VA evaluation and treatment which was performed for the purpose of assessing the Veteran's suitability for driving, the Veteran reported that he continues to experiences 30 second and 1 minute long varieties of seizures on a daily basis.  According to the Veteran, he typically "goes blank" during these seizures.  With regard to the Veteran's driving status, the VA physician noted that the Secretary of State recommends that people be free of seizures for six months before driving.  Under that criterion, the VA physician recommended that the Veteran abstain from driving.

Although the Board recognizes the Veteran's contentions that he is prevented from securing and following substantially gainful employment due to various disorders, such as kidney failure and osteoporosis, that have resulted from longstanding use of medications taken for treatment of his epilepsy disorder, such an argument does not adequately support the Veteran's claim of TDIU.  In this regard, the Board notes that the Veteran has not been granted service connection for either his kidney failure or osteoporosis.  As discussed earlier, a claim of TDIU may only be granted assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (emphasis added).  Under the circumstances, the Board may not consider such non-service-connected disorders in adjudicating his claim for TDIU.

To the extent that the Veteran argues that his service-connected epilepsy disability has directly prevented him from securing and following substantially gainful employment, such an assertion is not supported by the evidence in the record.  The Board first notes that the Veteran was able to maintain a lengthy and successful career in the sales and marketing industry through May 2006.  Although the Veteran appears to contend on one hand that the end of his employment at that time was due to his service-connected disabilities, the evidence, which includes the Veteran's Travel Board hearing testimony, establishes that the Veteran's employment was ended due to his employer's bankruptcy.  Indeed, a July 2007 VA examination establishes that the Veteran was, at that time, fully employable and capable of performing desk work despite his ongoing epilepsy.  Although the June 2008 opinions and July 2009 addendum provided by the Veteran's treating physicians reflect that the Veteran was subsequently declared unable to secure or maintain employment, these opinions attribute the Veteran's inability to secure or maintain substantially gainful employment to a combination of his service-connected disabilities and non-service-connected disorders.  As such, these opinions do not adequately support the Veteran's claim of TDIU.  To the extent that the Veteran has provided evidence suggesting that his non-service-connected disorders are related in any way to an injury or illness incurred during service or to a service-connected disorder, the Board has referred such issues to the RO for consideration as additional claims of service connection for those disorders.

Also in support of his claim, the Veteran has asserted that drug testing performed by his future employers would reveal the presence of his prescription drugs for epilepsy, thus revealing that he is an epileptic.  This line of argument appears to dovetail with the Veteran's concerns, as voiced at his June 2008 DRO hearing, that his age and epileptic condition would make him less attractive to his employers.  Also in apparent support of this argument, the Veteran has provided numerous letters from prospective employers who denied employment in 2006.  The Board also notes the Veteran's assertion, made at his April 2011 Travel Board hearing, that his epilepsy has prevented him from pursuing his aspiration of becoming an attorney.  Nonetheless, these contentions are based largely in speculation and do not adequately support his claim for TDIU.  In this regard, the Board notes that the Veteran was able to maintain a long and successful career in sales and marketing before his most previous employer was bankrupt in May 2006.  Hence, the evidence appears to show that the Veteran's viability as an employee was not compromised in any way as a result of his epilepsy, nor does it show that the Veteran was inhibited in any way from seeking a legal education or pursing a legal career.  Moreover, the Board is cognizant of the difficulties facing the Veteran in seeking employment.  Nonetheless, the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In summary, the evidence of record does not support a finding that the Veteran's service-connected disabilities, in and of themselves, render him unable to secure and follow a substantially gainful occupation.  Accordingly, the preponderance of the evidence is against his claim of entitlement to TDIU, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board would point out, however, that the Veteran is free to reopen his claim at any time.


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


